Citation Nr: 0110690	
Decision Date: 04/12/01    Archive Date: 04/23/01	

DOCKET NO.  00-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his father


REMAND

The veteran had active service from January 1987 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
VARO in St. Louis which denied service connection for the 
disabilities at issue.

During the pendency of the veteran's appeal, but after the 
claim was most recently considered by the RO, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In testimony given before a hearing officer at the St. Louis 
RO in May 2000, the veteran testified that he was seen for 
follow up care for back problems in 1990 at the VA Medical 
facility in Poplar Bluff, Missouri.  He indicated he was 
disillusioned with the medical health received at that time, 
so he did not pursue it thereafter.  He later testified that 
he went back to the Poplar Bluff facility in either 1996 or 
1997 because of back pain.  Reports of these visits are not 
of record.  Relevant records created by VA prior to a Board 
decision are considered to be constructively a part of the 
record on appeal, and the Board is obligated to obtain such 
records prior to rendering a decision.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  It is possible these records 
could be determinative on the claim pertaining to service 
connection for a low back disability.

With regard to the claim for service connection for a chronic 
acquired psychiatric disability, the service records reveal 
the veteran had a problem with alcohol dependence.  He was 
also given a diagnosis of a personality disorder during 
service, but the undersigned notes that a personality 
disorder is not a disease or disability within the meaning of 
applicable legislation providing for service connection.  
38 C.F.R. § 3.303(d) (2000).  When he was accorded a 
psychiatric examination by VA in October 1998, the diagnoses 
included depression, severe social phobia, and personality 
disorder with anti-social traits and explosive temperament.  

He was accorded another psychiatric examination by VA in May 
1999.  The claims file was reviewed by the examiner.  It was 
stated that in view of the veteran's job record and the 
history he gave of having been depressed since 1988 when in 
service, it "appears" that his depression "is at least partly 
related to his service time.  However, alcohol is also a 
significant contributing factor to depression, nevertheless, 
the veteran has not been drinking."  

Yet, when examined by a VA physician at the Poplar Bluff 
outpatient clinic in June 1999, it was stated by the examiner 
that the veteran did not "appear to meet the criteria for any 
service-connected mental disorder."  

A clinical psychologist who had been seeing the veteran at 
the Poplar Bluff facility stated in June 1999 that the 
veteran wanted her to say this his experiences while in 
service caused him to be the way he was at that time.  She 
stated that she believed the veteran had chronic depression 
and exhibited a personality disorder.  She noted that the 
veteran pressed her to give him a specific cause of his 
problems, but she did not do so.  

Based on the above, the Board finds that further development 
is desirable and the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possessing additional records 
pertaining to his claims.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file, all records noted by the veteran 
that are not currently on file.  The VA 
medical facility in Poplar Bluff, 
Missouri, should be contacted and asked 
to provide any records pertaining to 
reported visits of the veteran there in 
1990, 1996, and 1997, for back 
complaints.  Additionally, the VA Medical 
Center in Memphis, Tennessee, should be 
contacted and asked to provide any 
records pertaining to reported treatment 
of the veteran there in 1989 and 1990.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of all mental 
disorders.  The examiner should review 
the claims folder and this REMAND before 
completing the examination.  All 
necessary tests and studies should be 
completed.  The examiner is first 
requested to review the file and 
reconcile the veteran's varying 
psychiatric diagnoses.  If there are 
found to be any psychiatric disorders 
(including any personality disorder) 
other than depression to currently exist, 
the examiner should reconcile the 
diagnoses and specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
dissociated from one disorder or the 
other, this should be so specified.  The 
examiner is asked to opine as to whether 
it is as likely as not that any currently 
diagnosed acquired psychiatric disorder 
is attributable to the veteran's active 
service.  A current multi-axial 
assessment should be conducted, and a 
Global Assessment of Functioning score 
assigned.  An explanation of the numeric 
code assigned should be provided.  

3.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and etiology of any current 
low back disability.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner for study, 
and the examination report must reflect 
that the claims folder was reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  After review of all 
the material in the claims folder, the 
examiner should provide an opinion as to 
whether it is as likely as not that any 
currently present low back disability is 
etiologically related to service.  The 
rationale for any opinion expressed 
should be provided.  

4.  The RO should then undertake any 
other action required to comply with the 
notice and duty to assist the provisions 
of the VCAA and should then readjudicate 
the issues on appeal.  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be provided a supplemental statement of the case and 
be afforded an appropriate opportunity for response.  Then, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




